 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7        CASEY CLARKSON,
                                                   NO. 2:19-CV-0005-TOR
 8                              Plaintiff,
                                                   ORDER DENYING DEFENDANTS
 9            v.                                   ALASKA AIRLINES, INC. AND
                                                   HORIZON AIR INDUSTRIES, INC.’S
10        ALASKA AIRLINES, INC.,                   MOTION FOR IMMEDIATE APPEAL
          HORIZON AIR INDUSTRIES, INC.,            OR FOR RECONSIDERATION
11        and ALASKA AIRLINES
          PENSION/BENEFITS
12        ADMINISTRATIVE COMMITTEE,

13                              Defendants.
14           BEFORE THE COURT is Defendant Alaska Airlines, Inc. and Horizon Air

15   Industries, Inc.’s (“Defendants”) Motion For Immediate Appeal Under 28 U.S.C. §

16   1292(b), or, in the Alternative, for Reconsideration. ECF No. 36. This matter was

17   submitted on an expedited basis, without oral argument. The Court has reviewed

18   the record and files herein, and is fully informed. For the reasons discussed below,

19   Defendants’ Motion (ECF No. 36) is DENIED.

20   //


     ORDER DENYING DEFENDANTS’ MOTION FOR IMMEDIATE APPEAL OR
     FOR RECONSIDERATION ~ 1
 1      Defendants moved to dismiss all of four counts against them for failure to state

 2   a claim, including the claim that Horizon and Alaska violated section 4316(b) of

 3   USERRA by failing to pay Plaintiff wages during periods of short-term military

 4   leave (Count IV). The Court declined to dismiss Plaintiff’s claims at this stage of

 5   the litigation.

 6         When evaluating a complaint under Rule 12(b)(6), courts must “accept the

 7   allegations in the complaint as true, and draw all reasonable factual inferences in

 8   favor of the plaintiff.” Conley v. Gibson, 355 U.S. 41, 45-46 (1957). And,

 9   notwithstanding Rule 8(a)(2), the Supreme Court has specified that pleadings

10   which merely offer “labels and conclusions,” “a formulaic recitation of the

11   elements of a cause of action,” or “naked assertions devoid of further factual

12   enhancements” are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

13   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007)). Thus, while

14   “detailed factual allegations” are not required, “to survive a motion to dismiss, a

15   complaint must contain sufficient factual matter, accepted as true, to state a claim

16   to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570)

17   (emphasis added).

18         In the motion to dismiss, Defendants argued that wages for work not

19   performed while on military leave are not a non-seniority-based “benefit” under

20   USERRA and, therefore, Plaintiff failed to state a claim under section 4316(b).


     ORDER DENYING DEFENDANTS’ MOTION FOR IMMEDIATE APPEAL OR
     FOR RECONSIDERATION ~ 2
 1   ECF No. 18 at 13-14. Plaintiff responded that the “rights and benefits” under

 2   section 4303(2) includes wages, which must be given equally to employees on

 3   military leave if given to other employees who take comparable forms of leave.

 4   ECF No. 24 at 22.

 5         Once again, the Court concludes that it is unable to decide this issue on these

 6   pleadings alone. At minimum, in evaluating the allegations in Count IV, the Court

 7   would be required to consider what other “similarly situated employees” of

 8   Horizon and Alaska are guaranteed by “employment contract, agreement, policy,

 9   practice, or plan in effect at the employee’s workplace,” which would require the

10   Court to review evidence extraneous to the Complaint. Plaintiff’s Complaint does

11   not provide sufficient evidence for the Court to make a comparability

12   determination on the wage issue at this time. Nor do Defendants provide the Court

13   with any sworn testimony or evidence by which this determination can be decided.

14   Rather, these arguments are more appropriately considered on a motion for

15   summary judgment so the Court can consider relevant evidence outside the

16   Complaint (which must be presumed to be true on a motion to dismiss).

17         Accordingly, the Court again denies Defendants’ motion for reconsideration

18   insofar as it relates to Count IV because the Court requires evidence outside

19   Plaintiff’s Complaint to make a final determination on this issue.

20


     ORDER DENYING DEFENDANTS’ MOTION FOR IMMEDIATE APPEAL OR
     FOR RECONSIDERATION ~ 3
 1         Because the standard of review applicable to a motion to dismiss is

 2   “plausibility” and this Court has not made any legal determination as to whether

 3   Count IV will ultimately be successful, there is nothing to certify to the Circuit.

 4   Nor is there any other legal basis to reconsider the Court’s prior order denying the

 5   motion to dismiss.

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         Defendant Alaska Airlines, Inc. and Horizon Air Industries, Inc.’s

 8   (“Defendants”) Motion For Immediate Appeal Under 28 U.S.C. § 1292(b), or, in

 9   the Alternative, for Reconsideration, ECF No. 36, is DENIED.

10         The District Court Executive is directed to enter this Order and furnish

11   copies to counsel.

12         DATED August 8, 2019.

13

14                                   THOMAS O. RICE
                              Chief United States District Judge
15

16

17

18

19

20


     ORDER DENYING DEFENDANTS’ MOTION FOR IMMEDIATE APPEAL OR
     FOR RECONSIDERATION ~ 4
